Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 1 of 13 PageID #: 18




                       Exhibit 2
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 2 of 13 PageID #: 19
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template


 U.S. Pat. No. 6,917,304 v. [Crestron CEN-WAP-1500 High Power Dual-Band Wireless Access
                                           Point]


 Claim           Crestron CEN-WAP-1500 High Power Dual-Band Wireless Access Point
 Language                          (“Accused Product/device”)

 1. A           The Accused Product practices a method for wireless transmission of data in
 method of      digital format through a communications channel, for example, the channel
 wireless       between 2.4 GHz and approximately 2.5 GHz frequency band, among other
 transmissio    bands.
 n of data in
 digital
 and/or
 analogue
 format
 through a
 communic
 ations
 channel
 from at
 least two
 data
 sensors to
 a data
 processing
 means
 said
 method
 comprising
 the step of
 division of
 said
 channel
 into sub-      Source
 channels
 and
 transmittin
 g said data
 from said
 data
 sensors
 respectivel
 y though
 said sub-
 channels
 accordingly
 ;
 characteriz
 ed by


                                               1
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 3 of 13 PageID #: 20
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template




              Source




              Data is transmitted through the communications channel (the 2.4 GHz
              frequency spectrum), at least during internal testing and use, from at least two
              data sensors to a data processing means, e.g., one or more processing units in
              the Accused Device. On information and belief, the Accused Device includes
              processing units that perform its intended function(s).

              For example, the network may include a local data sensor (e.g., a weight,
              impedance, temperature, air pressure, and humidity sensors) located on a
              802.11b/g device that communicates with the Accused Product’s 2.4 GHz
              communications channel. The 802.11b/g devices necessarily require a lower
              throughput than 802.11n devices because the 802.11b/g standard has a
              maximum throughput that is substantially lower than the throughput allowable
              using 802.11n.

               Exemplary 802.11b/g device with weight and impedance sensors:




                                              2
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 4 of 13 PageID #: 21
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template




              https://www.fitbit.com/aria. Additional exemplary802.11b/g sensors include
              wireless temperature, air pressure, and humidity sensors.
              http://www.omega.com/pptst/wSeries.html

              The network, at least during internal testing and use, may in addition include a
              second data sensor (e.g., camera sensor as shown in the exemplary 802.11n
              device below) located on a 802.11n device that also communicates with the
              Accused Device’s 2.4 GHz communications channel. These devices using the
              802.11n standard have a higher throughput than is allowed under the 802.11b/g
              standard.

              Exemplary 802.11n device with a digital camera and accompanying image
              sensor (e.g., CMOS, CCD, and other variations):




              http://bit.ly/1Ylj6Bd

              The Accused Product comprises a multiplexer adapted to effect division of the
              communications channel into sub-channels, e.g., in the Accused Product the
              2.4 GHz frequency spectrum is divided into communications channels for
              802.11b/g, and communications channels for 802.11n. For example, there are
              14 sub-channels within the 2.4 GHz band. (see below).




                                              3
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 5 of 13 PageID #: 22
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template




               http://www.extremetech.com/computing/179344-how-to-boost-your-wifi-speed-
               by-choosing-the-right-channel




 a) said       The Accused Device is configured to be adapted to divide the 2.4 GHz
 step of       frequency spectrum asymmetrically. The table below summarizes the how the
 division of   Accused Device uses modulation and coding rate to determine how data is sent
 said          using the 2.4 GHz communications channel.
 communic
 ations        Modulation scheme and coding rate for 802.11g:
 channel
 being
 effected
 asymmetri
 cally
 whereby
 the data
 carrying
 capacities
 of said
 sub-          http://www.polytech2go.fr/topnetworks/lectures/book16pe1.pdf
 channels
 are           Modulation scheme and coding rate for 802.11n:
 unequal;
 and




                                              4
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 6 of 13 PageID #: 23
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template




              http://airmagnet.flukenetworks.com/assets/whitepaper/WP-802.11nPrimer.pdf


              Both 802.11g and 802.11n traffic is handled through an OFDM (orthogonal
              frequency division multiplexing) multiplexing scheme whereby data in a
              communication channel is split into N parallel data streams or multiple
              “subcarriers” (i.e., sub-channels). The OFDM scheme for the 802.11n standard
              allows for the 802.11n to handle higher data rates than 802.11g and earlier
              standards.




              http://www.polytech2go.fr/topnetworks/lectures/book16pe1.pdf




                                             5
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 7 of 13 PageID #: 24
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template




              https://www.bicsi.org/uploadedfiles/PDFs/Conferences/singapore2010/day2/2.8
              %20802.11n%20Deployment%20-%20Alfred%20Chan,%20Trapeze.pdf

              The communications channel is divided asymmetrically whereby data-carrying
              capacity of the sub-channels are unequal. 802.11g (20 MHz channel) data is
              divided into 52 sub-carriers (sub-channels) and 802.11n (20 MHz channel) data
              is divided into 56 sub-carriers (sub-channels). Using the 20MHz channel for
              802.11n allows connection with legacy devices using 802.11a/g 20 MHz
              channels.




              https://www.bicsi.org/uploadedfiles/PDFs/Conferences/singapore2010/day2/2.8
              %20802.11n%20Deployment%20-%20Alfred%20Chan,%20Trapeze.pdf




                                             6
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 8 of 13 PageID #: 25
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template




              http://mrncciew.com/2014/10/19/cwap-802-11n-introduction/

              The data-carrying capacity of the sub-channels are unequal -- 802.11g has a
              maximum data rate of 54 Mb/s and 802.11n has a maximum data rate of about
              300 Mb/s.




              http://airmagnet.flukenetworks.com/assets/whitepaper/WP-802.11nPrimer.pdf




              http://www.polytech2go.fr/topnetworks/lectures/book16pe1.pdf




                                             7
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 9 of 13 PageID #: 26
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template

                The accused product is 802.11b/g/n compliant and therefore is configured to
 b) the data    adapt to both types of sensors, one which has 802.11b/g capability and the
 rate           other which has 802.11n capability. The local data sensors (e.g., sensor(s) of
 required       the exemplary 802.11b/g device shown below, sensor(s) of the exemplary
 for data       802.11n device) to groups of sub-channels in accordance with different data
 transmissio    rate requirements from the local sensors.
 n from said
 local          Exemplary 802.11b/g device with weight and impedance sensors:
 sensors
 differing
 substantiall
 y between
 said at
 least two
 sensors;
 and




                https://www.fitbit.com/aria. Additional exemplary802.11b/g sensors include
                wireless temperature, air pressure, and humidity sensors.
                http://www.omega.com/pptst/wSeries.html

                The network, at least during internal testing and use, may in addition include a
                second data sensor (e.g., camera sensor as shown in the exemplary 802.11n
                device below) located on a 802.11n device that also communicates with the
                Accused Device’s 2.4 GHz communications channel. These devices using the
                802.11n standard have a higher throughput than is allowed under the 802.11b/g
                standard.

                Exemplary 802.11n device with a digital camera and accompanying image
                sensor (e.g., CMOS, CCD, and other variations):




                http://bit.ly/1Ylj6Bd


                For example, when an 802.11b/g device communicates with the Accused
                Product, because the device can only send data at the data rate of the slower
                802.11b/g standard, the Accused Product assigns the 802.11b/g device to an
                802.11b/g channel. 802.11b/g data is allocated to the 48 data sub-channels



                                                8
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 10 of 13 PageID #: 27
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template

              (see below) in accordance with the data rate requirements of the 802.11b/g
              device’s sensor, with 54 Mbps being the maximum data rate allocable to the
                                                                      802.11 b/g device.




              http://www.polytech2go.fr/topnetworks/lectures/book16pe1.pdf

              For example, when an 802.11n device communicates with the Accused
              Product, because the device can sends data at the substantially higher data
              rate of the 802.11n standard, the Accused Product assigns the 802.11n device
              to an 802.11n channel. 802.11n data (from e.g., the 802.11n device’s video
              sensor) is allocated to 52 sub-channels (see below) in accordance with the data
              rate requirements of the 802.11n device’s sensor, with 300 Mbps being the
              maximum data rate allocable to the 802.11n device.




              http://mrncciew.com/2014/10/19/cwap-802-11n-introduction/

              The data-carrying capacity of the sub-channels are unequal -- 802.11g has a
              maximum data rate of 54 Mb/s and 802.11n has a maximum data rate of 300
              Mb/s.




                                              9
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 11 of 13 PageID #: 28
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template




               http://airmagnet.flukenetworks.com/assets/whitepaper/WP-802.11nPrimer.pdf




               http://www.polytech2go.fr/topnetworks/lectures/book16pe1.pdf


               The Accused Product includes is configured to allocate data from said local
 c)            data sensors (e.g., sensor(s) of the exemplary 802.11b/g device shown below,
 allocating    sensor(s) of the exemplary 802.11n device) to groups of sub-channels in
 data from     accordance with different data rate requirements from the local sensors.
 said local
 data          Exemplary 802.11b/g device with weight and impedance sensors:
 sensors to
 respective
 ones or
 groups of
 said sub-
 channels in
 accordanc
 e with the
 data
 carrying
 capacities
 of said
 sub-
 channels.
               https://www.fitbit.com/aria. Additional exemplary802.11b/g sensors include
               wireless temperature, air pressure, and humidity sensors.
               http://www.omega.com/pptst/wSeries.html


                                              10
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 12 of 13 PageID #: 29
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template


              The network, at least during internal testing and use, may in addition include a
              second data sensor (e.g., camera sensor as shown in the exemplary 802.11n
              device below) located on a 802.11n device that also communicates with the
              Accused Device’s 2.4 GHz communications channel. These devices using the
              802.11n standard have a higher throughput than is allowed under the 802.11b/g
              standard.

              Exemplary 802.11n device with a digital camera and accompanying image
              sensor (e.g., CMOS, CCD, and other variations):




              http://bit.ly/1Ylj6Bd


              For example, when an 802.11b/g device communicates with the Accused
              Product, because the device can only send data at the data rate of the slower
              802.11b/g standard, the Accused Product assigns the 802.11b/g device to an
              802.11b/g channel. 802.11b/g data is allocated to the 48 data sub-channels
              (see below) in accordance with the data rate requirements of the 802.11b/g
              device’s sensor, with 54 Mbps being the maximum data rate allocable to the
                                                                      802.11 b/g device.




              http://www.polytech2go.fr/topnetworks/lectures/book16pe1.pdf

              For example, when an 802.11n device communicates with the Accused
              Product, because the device can sends data at the substantially higher data
              rate of the 802.11n standard, the Accused Product assigns the 802.11n device
              to an 802.11n channel. 802.11n data (from e.g., the 802.11n device’s video
              sensor) is allocated to 52 sub-channels (see below) in accordance with the data
              rate requirements of the 802.11n device’s sensor, with 300 Mbps being the
              maximum data rate allocable to the 802.11n device.




                                              11
Case 2:20-cv-00396-JRG Document 1-2 Filed 12/22/20 Page 13 of 13 PageID #: 30
U.S. Pat. No. 6,917,304 (“Wireless Multiplex Data Transmission System”)
Claim Chart Template




              http://mrncciew.com/2014/10/19/cwap-802-11n-introduction/

              The data-carrying capacity of the sub-channels are unequal -- 802.11g has a
              maximum data rate of 54 Mb/s and 802.11n has a maximum data rate of 300
              Mb/s.




              http://airmagnet.flukenetworks.com/assets/whitepaper/WP-802.11nPrimer.pdf




              http://www.polytech2go.fr/topnetworks/lectures/book16pe1.pdf




                                             12
